Enloe, J.
This is an appeal from the action of the Clinton Circuit Court in overruling the motion of appellants to correct, nunc pro tunc, the record of a judgment rendered in that court almost two years before the motion in question was filed.
The transcript shows that notice of the time of filing and of the presentation of said motion was duly served upon appellee, and that he was present in court at said time by counsel.
1. The courts have the undoubted right to entertain such motions, when properly presented, but it has been uniformly held in this state that such motions must be founded upon some matter already in the record; that the records must supply the means for making such correction. Pritchard v. Mines (1914), 56 Ind. App. 671, 106 N. E. 411; Sidener, Admr., v. Coons (1882), 83 Ind. 183.
*2862. In the instant case, the court was asked to correct its record, and to bas.e snch correction upon an affidavit filed with such motion, which affidavit and motion set forth an alleged agreement or understanding between counsel for parties, made before said judgment was rendered, as to what the said original judgment should be, and with which understanding, or agreement, it was alleged said judgment did not conform. This was asking the court to base such order of correction upon something de hórs the record, which, under the authorities, it could not do.
There is no error in the record, and the judgment ■ is therefore affirmed.